Ames, J.
By the terms of the written contract, the plaintiff, upon the rendering of certain specified services, was to receive as his compensation the sum of one hundred dollars, “ payable in trade ” — an expression which was correctly interpreted at the trial as equivalent to saying, “ payable in such articles as the defendant dealt in.” The evidence offered by the defendant and excluded by the court was apparently designed to show that in that expression the parties referred to a previous negotiation to the effect that the plaintiff should purchase a piano of the defendant, or of a firm of which he had been a member, and should pay the price of it partly in cash and partly in such services as are described in the contract declared upon. But' there is nothing in the contract that binds the plaintiff to purchase a piano. All that he was required to do was to render the services. The attempt on the part of the defendant was to limit the general expression, “payable in trade,” to one special and separate transaction. If such had been the meaning of the parties, it would have been a natural precaution to make use of language appropriate for the expression of that meaning. We do not see how the general language of the contract can be limited to a special executory and unfinished negotiation without violating the rule that the terms of a written contract are not to be varied by proof of a contemporaneous oral agreement. The evidence was therefore properly rejected, and the defendant’s

Exceptions are overruled.